DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on Sept. 8, 2022 is acknowledged. Claims 11-27 are examined on the merits. Claims 28-30 are withdrawn as belonging to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aikin et al. (US 2018/0081094).
With regard t claim 11, Aikin et al. discloses a motor vehicle , comprising (see Fig. 1 and paras. [0016-0019]
light detection and ranging (LIDAR) sensor (128), and
 an outer surface (outer body panel  102) comprising: at least one retroreflector element  (retroreflectors 104 configured to reflect a signal from a Lidar source in another vehicle , para. [0046]) 
With regard to claim 12, the retroreflector element(602) in the embodiment shown in Fig. 6  is a refractive sphere, which functions as a reflective bead  (compare Fig. 6 of Aikin with Fig. 1 of the instant Application).
With regard to claim 13, the reflective beads are embedded in the plastic surface material  (outer body panel material may be plastic, para. [0019]). The plurality of reflective beads are forming a lidar marker.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aikin as applied to claim 11 above, and further in view of Bacon, Jr (US 5,055,347).
With regard to claims 14 and 16, Aikin does not disclose that at least one of the retroreflector elements is embedded in at least a partial portion of a tire of the motor vehicle. However, Bacon, Jr. teaches in the same field of endeavor, (entire patent) retroreflective elements of a sheet embedded in a portion of a tire of a motor vehicle. The retroreflective elements provide for visibility of the vehicle at night, and thereby increase safety (1st col. lines 13-18).  Therefore, it would have been obvious to one skilled in the art, e. g. an automotive or optical engineer, to configure the retroreflective elements of Aikin to be on the tires of the vehicle as taught by Bacon Jr, to increase visibility.
With regard to claim 15, Aikin discloses that the retroreflective element is a trackable LIDAR marker.

Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aikin  as applied to claim 11 above, and further in view of Kalscheur (2018/0081058).
With regard to claim 17, Aikin does not disclose that the arrangement of the retroreflector element is adapted to provide information using the arrangement of the LIDAR marker. However, Kalscheur teaches in the same field of endeavor, a system for detecting a vehicle using LIDAR sensors on a vehicle, comprising reflectors which may be configured in a pattern to provide information (such as the side of the vehicle that is facing the sensor)  using the arrangement of LIDAR markers (Figs. 3a-c) and para. [0041]). It would have been obvious to one skilled in the art, e. g. an automotive or optical engineer, to configure the retroreflective elements of Aikin arranged in a pattern to convey information to provide this information   (such as orientation of the vehicle) to autonomous  vehicle, to improve detectability of other vehicles (paras. [0003], [0053]).
With regard to claim 18, the information may comprise vehicle make and model, which necessarily  includes the class and type of vehicle (Kalscheur para. [0043]).
With regard to claim 19, Aiken discloses that the shape of the lidar marker is formed using text (lettering [0029]).
With regard to claim 20, the arrangement of the lidar markers is configured to determine the orientation of the motor vehicle (para. [0042] and Fig. 5).
Claim(s) 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aikin  as applied to claim 11 above, and further in view of Johnston (US  9,039,209). Aikin does not specifically disclose that at least one LIDAR marker along a lower edge, or front or read side of at least one bumper of the vehicle. However, in the same field of endeavor, Johnston teaches  (Fig. 1) an elongated  retroreflective strip (12)  attached to the lower edge of the rear side of the bumper. This configuration is convenient for detaching and attaching the retroreflective element (1st col. lines 36-43), and is compatible with current regulations for visibility of vehicles (1st col. lines 6-14). Therefore, it would have been obvious to one skilled in the art, e. g. an automotive or optical engineer, to configure the retroreflective elements of Aikin as taught by Johnston to obtain these advantages.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Aikin as applied to claim 11 above, and further in view of Agrawal et al. (US 2013/0128333). Aiken does not disclose that the motor vehicle comprises at least one exterior mirror, and that there is at least one LIDAR marker on the exterior mirror. However, in the same field of endeavor, Agrawal  teaches a motor vehicle with an exterior mirror (see Fig. 5 and para. [0066]), wherein the exterior mirror (50) includes a retroreflective marker (insignia 52). The retroreflective marker is visible (i. e. reflective) for multiple angles  [0010] (due to the mirror extending from the side of the vehicle) and therefore it would have been obvious to configure the LIDAR marker as taught by Agrawal , in the motor vehicle of Aikin, so that LIDAR sensors on other vehicles would be more likely to detect the LIDAR marker.
Claim(s) 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Aikins.  
With regard to claim 24, Aikins discloses that the retroreflectors are in a body panel of the vehicle [0016], but does not specifically disclose that a LIDAR marker  is at an upper edge of a side surface of the motor vehicle. However, the placement of the LIDAR marker at such a position would have been obvious to one skilled in the art,  because it gives an uobstructed view of the LIDAR marker by an autonomous vehicle in many situations, increasing safety. 
With regard to claim 25, Aikins discloses a control device  (computer system) configured to evaluate the data from the LIDAR sensor (para. [0049], and  that based on the evaluation of the sensor, determine the make and model of a vehicle that has been sensed.  The dimension and shape of the vehicle then would be known from this information; one skilled in the art would have found it obvious to program the control device to make the determination of the dimension and shape of the sensed motor vehicle , for the purpose of determining the obstructed part of the path  fro an autonomous vehicle.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Aikin as applied to claims 11 and 25 above, and further in view of Vukadinovic  (US 4,289376). Aikin does not disclose that the control device is further configured to track a plurality of LIDAR makers on a plurality of tires of the other motor vehicle, and determine a speed of the other motor vehicle based on such  tracking. However, Vukadinovic in the related endeavor of light reflectors on tires, teaches  a light reflector on the valve of a vehicle tire creates a flickering effect with intervals of brightness that vary with speed of the vehicle (Abstract). Placing the retroreflector of Aikin on the tires as taught by Vukadinovic, and programming the controller of the LIDAR sensor of Aikin  to measure the flickering interval and thereby determine the speed  would have resulted in the invention. It would have been obvious to one skilled in the art, e. g. an optical or automotive engineer, to make the combination as a method of determining the speed of the sensed vehicle, which is useful for a driver safety system or autonomous vehicle.
Claim 27 is  rejected under 35 U.S.C. 103 as being unpatentable over Aikin  as applied to claim 11 above, and further in view of Kalscheur (2018/0081058). Aiken does not disclose that the motor vehicle is designed for fully automatic vehicle guidance, and wherein the control device is further configured to use at least one evaluation result related to the other motor vehicle for the fully automatic vehicle guidance of the motor vehicle.  However, Kalsheur teaches a LIDAR detector as part of an autonomous (fully automatically guided) vehicle [0053], wherein a control device is configured to use evaluation results from the LIDAR sensor for guidance (e. g. change the direction, braking to no longer intersect the trajectory of the other vehicle, [0054]). It would have been obvious to one skilled in the art, e. g. an automotive or optical engineer,  to design the motor vehicle  of Aiken to have fully automatic vehicle guidance using evaluation results from the LIDAR sensor as taught by Kalshcheur to improve safety.

 


Information Disclosure Statement
The information disclosure statement filed on April 9, 2020 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kitchen discloses a radar jammer,  Aceti and  Kuffner discloses autonomous vehicles with sensors , Mimeault discloses retroreflectors for determining speed of vehciles, Miller , Bacon Jr., and  Martinez disclosesreflectors on tires.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645